Citation Nr: 0840875	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  07-19 930 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for left ankle 
disability claimed as secondary to the service connected 
right knee disability.

2.  Entitlement to service connection for left foot 
disability claimed as secondary to the service connected 
right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran had active service from January 1982 to March 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in June 2008.  A transcript of the hearing 
has been associated with the claim file.


FINDINGS OF FACT

1.  Traumatic arthritis of the left ankle is attributable to 
a service connected disease or injury.  

2.  Traumatic arthritis of the left mid-foot is attributable 
to a service connected disease or injury.  


CONCLUSIONS OF LAW

1.  Traumatic arthritis of the left ankle is proximately due 
to or the result of a service connected disease or injury.  
38 C.F.R. § 3.310 (2008).

2.  Traumatic arthritis of the left mid-foot is proximately 
due to or the result of a service connected disease or 
injury.  38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

					VCAA

As explained below, the Board has determined that the 
evidence and information currently of record are sufficient 
to substantiate the veteran's claims.  Therefore, no further 
development is required to comply with the notice or duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)], or the regulations implementing it.

        Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  Service connection for a chronic disease, including 
arthritis, may be granted if manifest to a compensable degree 
within one year following separation from service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2008).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  This includes any increase in disability 
(aggravation).  The Court has also held that service 
connection can be granted for disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When aggravation of a veteran's non- 
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen, supra. 
The Board notes that 38 C.F.R. § 3.310 was amended on 
September 7, 2006.  As the amendment is restrictive, it is to 
be applied prospectively; it is not for application in the 
present claim.

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) 
do not apply, as it has not been claimed that the disability 
was incurred while engaging in combat.  

					Analysis 

The veteran seeks service connection for left ankle and left 
foot disabilities.  The veteran has indicated that his 
disabilities are secondary to his service connected right 
knee disability.  After a careful review of the evidence of 
record, the Board finds that service connection is warranted.  

A right knee medial meniscal tear was noted in service.  A 
blister left foot was noted in May 1985.  Service medical 
records are devoid of any other left foot and ankle 
complaints, treatments or diagnoses.  

Post service records show that the veteran has been treated 
for left ankle problems since 1994.  In August 2001, the 
veteran's private physician, S.W.M. noted that the problems 
with the veteran's ankle were definitely aggravated by 
excessive walking, squatting, crawling, excessive stairs or 
ramps which he sometimes encounters in his job at the post 
office.  In a November 2003 statement, S.W.M. noted that he 
first treated the veteran for left ankle problems in October 
1994.  S.W.M noted that the veteran had no major trauma, no 
recent trauma, no old fractures or serious injuries.  S.W.M. 
opined that the most likely etiology is that the ankle damage 
was caused by overuse of the left lower extremity in favoring 
the severely traumatized right knee which was a service 
connected injury and therefore the left ankle problem did 
follow the right knee problem.  S.W.M. noted that the severe 
problems the veteran has had with his right knee certainly 
contributed to the current problems he is having with his 
ankle and accelerated and produced the amount of damage that 
he has on the left ankle from the years of favoring the right 
knee.  S.W.M. opined that the veteran's assertion that the 
left ankle injuries are secondarily related to the right knee 
injuries from overuse of the left lower extremity in favoring 
the right lower extremity is certainly reasonable and, with 
no other etiology for the severe arthritis in the left ankle, 
he noted that he believed that the left ankle injury should 
be considered service connected as related to a secondary 
complication from his right knee severe trauma and 
deterioration.  

In a December 2003 statement, S.W.M. noted that the veteran's 
problems with his ankle began in 1994 and that he has been 
limping on the right knee which is probably putting some 
increased stress on his ankle.  X-rays of the ankle showed 
that the veteran had anterior spurs and narrowing of the 
ankle joint.  It was shown that the veteran had severe 
arthritis of the subtalar joint complex and moderate to 
severe arthritis of the ankle joint with bony changes, 
deformity and spurs and loss of articular cartilage.  

R.T.F. noted in April 2007 that the veteran has a leg length 
discrepancy with his left leg being shorter than the right 
leg, and that this likely contributed to his left ankle 
problems and the degeneration which occurred in that joint. 

The veteran was afforded a VA compensation and pension 
examination in April 2007.  During this examination it was 
noted that the veteran did not have any trauma to the left 
ankle but developed osteoarthritis.  Left foot and ankle pain 
was noted.  It was noted that the veteran had an antalgic 
gait.  Mid-foot osteoarthritis and severe osteoarthritis at 
the talonavicular joint was also noted.  It was shown that 
the veteran had hind foot calcification at the tibiocalcneal 
joint and that he had flat foot deformity on the left.  
Severe pantalar osteoarthritis of the left ankle and mid-foot 
was shown.  The examiner noted that the veteran had 
significant loss of function primarily because of his left 
mid-foot breakdown and that he walks with an antalgic limp.  
The examiner noted that the veteran cannot function in the 
sense of walking on his toes and heels, and that he has 
significant instability.  The examiner noted that the veteran 
is severely limited not because of his right knee but because 
of his left foot and ankle.  The examiner noted that he had 
trouble recognizing a direct connection between a significant 
amount of osteoarthritis that the veteran has in his left 
ankle to the fact he developed osteoarthritis in the right 
knee.  The examiner noted that the severity of the 
osteoarthritis in the ankle is out of proportion with what 
might be expected as a compensation problem because of a 
total knee arthroplasty.  The examiner stated that he was 
concerned more with the condition developed with respect to 
his Worker's Compensatory suit.  The examiner noted that he 
did not have the notes of S.W.M and R.T.F.  He further noted 
that he thought that the notes may be required in order to 
determine the actual origin or cause of the left ankle 
arthritis.  

At his June 2008 hearing, the veteran testified that he 
injured in his knee in 1982 and that over time due to the 
gait in his walk, he put additional pressure on the left foot 
and ankle.  He maintained that over time his private 
physicians watched the deterioration of his knee and ankle.  
The veteran reported that he had an accident at work and that 
he stressed his left ankle.  However, he reported that, after 
examination, no fracture was found and he returned to work.  
The veteran reported that he started experiencing left 
ankle/leg problems in 1996 and that there was no 
precipitating factor.  

Based on the evidentiary record, the Board finds that the 
evidence is in equipoise as to whether the veteran's left 
ankle and foot disabilities are secondarily related to his 
service connected right knee disability.  S.W.M., the 
veteran's private physician of many years, noted in November 
2003 that he first treated the veteran for left ankle 
problems in October 1994 and that the veteran had no major 
trauma, no recent trauma, no old fractures or serious 
injuries.  S.W.M. opined that the most likely etiology is 
that the ankle damage was caused by overuse of the left lower 
extremity in favoring the severely traumatized right knee and 
therefore the left ankle problem did follow the right knee 
problem.  S.W.M. noted that the severe problems the veteran 
has had with his right knee certainly contributed to the 
current problems he is having with his ankle.  He noted that 
the veteran's assertion that the left ankle injuries are 
secondarily related to the right knee injuries from overuse 
of the left lower extremity in favoring the right lower 
extremity is certainly reasonable and, with no other etiology 
for the severe arthritis in the left ankle, he believed that 
the left ankle injury should be considered service connected 
as related to a secondary complication from his right knee 
severe trauma and deterioration.  

However, the Board acknowledges that S.W.M. noted in August 
2001 that the problems with the veteran's ankle were 
definitely aggravated by activities that he sometimes 
encounters in his job at the post office.  The Board further 
acknowledges that the April 2007 VA examiner had noted that 
he was concerned more with the condition developed with 
respect to the veteran's Worker's Compensatory suit and that 
he had trouble recognizing a direct connection between a 
significant amount of osteoarthritis that the veteran has in 
his left ankle to the fact he developed osteoarthritis in the 
right knee.  

While the record indicates that the veteran's left ankle and 
foot disabilities may be caused by other factors which are 
not service related, there is persuasive evidence which 
indicates that the veteran's disabilities were likely caused 
or aggravated by his service connected right knee disability.  
Post service records show that the veteran has been treated 
for left ankle problems since 1994.  It was noted in December 
2003 that the veteran had been limping on the right knee 
which is probably putting some increased stress on his ankle.  
In the April 2007 VA compensation and pension examination, it 
was noted that the veteran did not have any trauma to the 
left ankle but developed osteoarthritis.  The examiner noted 
that the veteran had significant loss of function primarily 
because of his left mid-foot breakdown and that he walks with 
an antalgic limp.  The veteran has testified at his hearing 
that he injured in his knee in 1982 and that over time due to 
the gait in his walk, he put additional pressure on the left 
foot and ankle.  The veteran reported that he started 
experiencing left ankle/leg problems in 1996 and that there 
was no precipitating factor.  We find it more likely than not 
that the left foot and ankle disabilities are related to the 
service connected right knee disability.  The Board has 
weighed and balanced the evidence of record.  The more 
probative evidence supports the claim.  Accordingly, service 
connection is granted.  

In reaching this determination, the Board notes that the VA 
examiner did not address whether disability of the right knee 
placed stress upon the left lower extremity.  In addition, 
the examiner did not really identify a cause of the left 
lower extremity disability.  Merely a suspicion of a 
relationship to an on-the-job incident is not very probative 
and is not supported by the record. 


ORDER

Service connection for traumatic arthritis of the left ankle 
is granted.  

Service connection for left traumatic arthritis of the left 
foot is granted.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


